Order of business
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of Thursday, 14 January 2010 pursuant to Rule 137 of the Rules of Procedure has been distributed. The following amendments have been proposed:
Tuesday:
I have received a request from the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament on winding up the debate on Haiti with the tabling of motions for resolution, to be put to the vote during the first session in February.
Mr President, naturally, we also wish you all the best for the New Year.
I would like to know whether you will be coming back to the resolution on Haiti. We should like to move a resolution on Haiti, which must, at all costs, be decided in February.
Wednesday:
I have received a request from the Europe of Freedom and Democracy Group to place on the agenda for voting time the motions for a resolution on defence of the principle of solidarity, to wind up the debate held on 15 December 2009.
Mr President, ladies and gentlemen, there are two reasons in favour: firstly, the importance of the subject - I find it a little strange for Parliament to refuse to vote. Everyone has their own opinions, everyone can think as they see fit, but as a Parliament, I think that we have a duty to give an opinion on this subject as each of us feels is appropriate.
Secondly, this House has already requested and voted on the inclusion of this item as a voting item, moving it from December to January. Now I believe that the Bureau, or, rather, the Conference of Presidents, should not have gone against a precise and timely decision by the House, and I therefore think that the House should express its views on this point shortly.
Mr President, we have had some very heated debates. We have seen that there are actually very differing opinions on these findings of a court of justice that is not an EU court. We should not now lapse once again into a debate on this very serious topic, a debate that divides us more than it unites us. We should let the subject rest. We had differing opinions, we still have differing opinions, and that is why we should not come back to it to try and arrive at a new resolution.
Mr President, ladies and gentlemen, I would just like to ask my fellow Members to keep this item on the agenda: the massacre of Coptic Christians on the day after or, in fact, on the night of Coptic Christmas, and the many killings of Christians in Malaysia are signs of a very clear problem: religious freedom in those countries.
In itself, the resolution is not an initiative directed against individual, specific governments but a way of highlighting how the issue of religious freedom constitutes one of the foundations of our civil harmony, and it is therefore right for Parliament to express its views on this subject.
on behalf of the PPE Group. - Mr President, we would like to request that the debate on relations between Tunisia and the European Union be postponed until the February part-session as, in the meantime, a meeting of the Subcommittee on Human Rights will be held on relations between the European Union and Tunisia, and, perhaps, new material will be available to us during that debate.
Mr President, it is not the intention that we should now arrive at a resolution. It is good that we have had a discussion, but one without a resolution. It is also my considered view that we should draw up such a resolution only after such a visit, if we do so at all. The discussion, however, should certainly take place now, so that the Members who will visit that country can take with them some of the feeling in this House.